Title: From Thomas Jefferson to John Adams, 15 February 1825
From: Jefferson, Thomas
To: Adams, John


Dear Sir
Monticello
Feb. 15. 25.
The people of Europe seem still to think that America is a mere garden plat, and that whatever is sent to one place is  at home asto every other. the volume I  forward  you by this mail was found on Majr Cartwright’s death,  to have in his own handwriting an address for you altho’ mistaking your Christian name. his friends having occn to write to me on another subject, and supposing we were but next door nbors sent  this vol. to N.Y. under my address, whence it has handled post to this place, and must now travel back again and thence to the point to which it ot to  have gone at first.I sincerely congratulate you on the high gratificn which the issue of the late election must have afforded you. it must excite ineffable feelings in the breast of a father to have lived to see a son to whose educn & happiness his life has been devoted so eminently distinguished by the voice of his country. nor do I see any reason to suppose the next admin will be so difficult as in your favor of Jan. 22. you seemed to expect, so deeply are the principles of order, and of obedience to law impressed on the minds of our citizens generally that I am persuaded there will be as immediate an acquiescence in the will of the majority as if  Mr Adams had been the choice of every man. the scriblers in newspapers may for a while express their disappmt in angry squibs; but these will  evaporate without influence. the public functionaries nor  will they prevent their harmonising with their associates in the  transaction of public affairs. nights of rest to you and days of tranquility are the wishes I tender you with my affectte respectsTh:J.